Opinion issued March 19, 2009








In The
Court of Appeals
For The
First District of Texas



NO. 01-08-00963-CV



CHARLES E. SCHAUSEIL, KYLE HENRICHS AND ALL OCCUPANTS, 
Appellants

V.

EMERSON COURT,  Appellee



On Appeal from the County Civil Court at Law No. 2
Harris County, Texas
Trial Court Cause No. 922206



MEMORANDUM OPINION	Appellants have neither established indigence, nor paid all the required fees. 
See Tex. R. App. P. 5 (requiring payment of fees in civil cases unless indigent), 20.1
(listing requirements for establishing indigence); see also Tex. Gov't Code Ann. §§
51.207 (Vernon 2005), 51.208 (Vernon Supp. 2008); 51.941(a) (Vernon 2005),
101.041 (Vernon Supp. 2008) (listing fees in court of appeals); Fees Civ. Cases
B(1), (3) (listing fees in court of appeals).  
	Appellants Charles E. Schauseil, Kyle Henrichs, and All Occupants have
neither established indigence, nor paid or made arrangements to pay the clerk's fee
for preparing the clerk's record.  See Tex. R. App. P. 20.1 (listing requirements for
establishing indigence), 37.3(b) (allowing dismissal of appeal if no clerk's record
filed due to appellant's fault).
	After being notified that this appeal was subject to dismissal, appellants did not
adequately respond.  See Tex. R. App. P. 5 (allowing enforcement of rule); 37.3(b)
(allowing dismissal of appeal if no clerk's record filed due to appellant's fault)
42.3(c) (allowing involuntary dismissal of case).
	We dismiss the appeal for nonpayment of all required fees and for not paying
or making arrangements to pay the clerk's fee for preparing the clerk's record.  We
deny all pending motions.
PER CURIAM
Panel consists of Justices Jennings, Keyes, and Higley.